    Case 2:18-cv-01177 Document 83 Filed 09/06/19 Page 1 of 7 PageID #: 981



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

JOSHUA M. SETTLE,               )
                                )
       Plaintiff,               )
                                )
v.                              )                 Civil Action No. 2:18-cv-01177
                                )                 Judge John T. Copenhaver, Jr.
NATHAN SCOTT STEPP,             )
Individually as a member of the )
West Virginia State Police,     )
                                )
       Defendant.               )



             DEFENDANT’S RESPONSE TO PLAINTIFF’S EMERGENCY
                   MOTION TO STAY DISCOVERY AND TRIAL

       NOW COMES the Defendant, Nathan Scott Stepp, by counsel, Wendy E. Greve,

W. Austin Smith, and the law firm of Pullin, Fowler, Flanagan, Brown & Poe, PLLC and

for his Response to Plaintiff’s Emergency Motion to Stay Discovery and Trial:

       At the outset we note that the basis for the stay is that Plaintiff has a pending

appeal of his criminal convictions arising out of the incident underlying the instant civil

rights action. Plaintiff filed his Notice of Appeal with the West Virginia Supreme Court of

Appeals on July 31, 2019. (ECF No. 81-1). There is no “sudden emergency.”             Plaintiff

waited until twenty-eight days after the appeal to file the instant Motion to Stay.

       It was Plaintiff’s counsel’s strategic decision to not depose Trooper Stepp—

despite knowing as early as June that Trooper Stepp would be deployed. (See June 3,

2019 email exchange attached hereto as Exhibit 1).        Although Trooper Stepp testified

at the criminal trial of the Plaintiff on the charges underlying the instant civil suit,




                                             1
    Case 2:18-cv-01177 Document 83 Filed 09/06/19 Page 2 of 7 PageID #: 982



Plaintiff’s counsel did not attend that trial nor, upon information and belief, has he even

obtained the transcript of Trooper Stepp’s testimony.

       Plaintiff alleges that discovery was “stalled” as a result of Defendant’s persistent

“delaying and stonewalling of legitimate discovery” to wit, Defendant’s legitimate

objections to Plaintiff’s subpoenas duces tecum to the West Virginia State Police. (ECF

Nos. 30, 51). Plaintiff’s counsel’s representation that the application of the discovery

rules and the Rules of Civil Procedure is “stonewalling” fails to acknowledge that the

trigger of the Motions for Protective Order was his continued attempts to conduct

discovery on claims that do not exist; continual attempts to conduct discovery with no

limitation to breadth; and his failure to respond to our good faith efforts to resolve such

issues.

       Most appalling, Plaintiff’s counsel asserts that Defendant’s deployment to active

duty service in the United State Army is somehow exemplary of an attempt to “obstruct,

delay, and flagrantly disregard” the civil process.   Trooper Stepp’s deployment is not a

voluntary deployment. He has not placed himself in harm’s way—while leaving his wife

and young child—to serve our County for any reason not related to his legal, moral and

ethical obligations as a member of our armed services. It is Plaintiff and not Trooper

Stepp who sought the stay.     This conspiracy theory concocted by Plaintiff’s counsel is

an affront to veterans and members of our military.

       On May 10, 2019, Plaintiff filed a Motion for New Trial Date and to Extend

Discovery Deadlines asserting “Plaintiff completely refused to depose Defendant until

the documents made subject of the motions for protective order were produced or this




                                             2
    Case 2:18-cv-01177 Document 83 Filed 09/06/19 Page 3 of 7 PageID #: 983



Court ruled on the motions. (ECF No. 54 at ¶ 6). Since the pendency of this motion,

Defendant’s motions for protective order have been ruled on. (ECF No. 82).

       Defendant respectfully submits that this case is ripe for summary judgment.            If

the deployment has not ended in sufficient time to prepare for and participate in trial,

Trooper Stepp will seek relief Under the Soldiers' and Sailors' Civil Relief Act of 1940,

50 U.S.C.A. app. § 501 et seq., in the form of a stay of civil proceedings.

       This is an excessive force case wherein Plaintiff asserts Trooper Stepp used

excessive force when Plaintiff sent him on a high-speed chase, assaulted him, and

attempted to disarm him in the course of a lawful arrest. (See Sentencing Order, ECF

No. 81-1 at pp 20-23.) A stay is unnecessary as the material issues in this case are ripe

for summary judgment and were fully and fairly litigated in the state court criminal trial.

       While Plaintiff correctly articulates the standard set forth in Hilton v. Braunskill,

481 U.S. 770, 776, 107 S. Ct. 2113, 2119 (1987), the factors do not weigh in his favor.

Under Hilton the United States Supreme Court has held that courts should consider the

following in determining whether to grant a stay in proceedings:

       (1) whether the stay applicant has made a strong showing that he is likely
       to succeed on the merits; (2) whether the applicant will be irreparably
       injured absent a stay; (3) whether issuance of the stay will substantially
       injure the other parties interested in the proceeding; and (4) where the
       public interest lies.
Id. Each relevant factor will be discussed in turn.
       Plaintiff’s contention that his criminal appeal will “change the complexion of this

case” is unavailing. Among the Assignments of Error set forth in Plaintiff’s Notice of

Appeal in his underlying criminal case, Plaintiff asserts that he was denied a fair trial

pursuant to the 14th Amendment of the United States Constitution and Article III, Section

14 of the West Virginia Constitution; the trial court improperly refused to give Plaintiff’s

                                              3
    Case 2:18-cv-01177 Document 83 Filed 09/06/19 Page 4 of 7 PageID #: 984



proffered jury instructions; and the trial court improperly limited counsel’s closing

arguments.

       The basis of Plaintiff’s constitutional claims is the notoriety of the incident and its

publication in local paper during the second day of trial. The West Virginia Supreme

Court of Appeals has held “In order to succeed in a claim that his or her constitutional

right to an impartial jury was violated, a defendant must affirmatively show prejudice."

Syl. Pt. 7, State v. Phillips, 194 W.Va. 569, 461 S.E.2d 75 (1995).' Syl. Pt. 6, State ex

rel. Quinones v. Rubenstein, 218 W.Va. 388, 624 S.E.2d 825 (2005)." Syl. Pt. 6, State

ex rel. Farmer v. McBride, 224 W.Va. 469, 686 S.E.2d 609 (2009).

       Plaintiff’s assignment of error with respect to the trial court’s limitation of his

closing argument—i.e. his inability to characterize Defendant’s use of force as a crime

or an assault—is equally unavailing. The West Virginia Supreme Court of Appeals has

held that “[t]he discretion of the trial court in ruling on the propriety of argument by

counsel before the jury will not be interfered with by the appellate court, unless it

appears that the rights of the complaining party have been prejudiced, or that manifest

injustice resulted therefrom.' Syl. Pt. 7, Smith v. Andreini, 223 W. Va. 605, 607, 678

S.E.2d 858, 860 (2009) (quoting Syl. pt. 3, State v. Boggs, 103 W.Va. 641, 138 S.E. 321

(1927)).

       With respect to jury instructions, the West Virginia Supreme Court of Appeals has

held that “[t]he formulation of jury instructions is within the broad discretion of a circuit

court, and a circuit court's giving of an instruction is reviewed under an abuse of

discretion standard. A verdict should not be disturbed based on the formulation of the

language of the jury instructions so long as the instructions given as a whole are



                                              4
    Case 2:18-cv-01177 Document 83 Filed 09/06/19 Page 5 of 7 PageID #: 985



accurate and fair to both parties." Syl. Pt. 1, Rundle v. Keane, 209 W. Va. 264, 265, 546

S.E.2d 263, 264 (1999) (quoting Syl. Pt. 6, Tennant v. Marion Health Care Foundation,

Inc., 194 W. Va. 97, 459 S.E.2d 374 (1995)). Furthermore, Plaintiff’s contention is

incorrect. While West Virginia law holds that individuals have the right to resist unlawful

arrests, Andersen v. Haynes, 2009 U.S. Dist. LEXIS 74692, at *35-37 (N.D.W. Va. Aug.

21, 2009) (citing State v. Holmes, 125 W. Va. 97, 23 S.E.2d 61, 63 (W. Va. 1942) and

State v. Clark, 64 W. Va. 625, 63 S.E. 402, 408 (W. Va. 1908)), it does not provide for a

self-defense exception to excessive force. For the foregoing reasons, Plaintiff’s appeal

is likely futile.

         Plaintiff will not be irreparably harmed absent a stay in this proceeding. To begin,

it was Plaintiff’s tactical decision to choose not to depose Defendant in this case.

Trooper Stepp has testified regarding all of the facts underlying this case before a grand

jury and in the state court criminal trial. Plaintiff’s counsel chose not to attend trial or

obtain that testimony. Plaintiff issued five sets of written discovery to Defendant and

issued     numerous     subpoenas duces tecum             and deposed       several witnesses.

Furthermore, Defendant has produced a dashcam video memorializing the incident and

deposed the Plaintiff in this matter.

         Finally, Plaintiff’s contention of a public interest is without merit. Plaintiff was tried

and convicted of obstructing, battery on a peace office, and attempt to disarm a peace

officer after fleeing in his vehicle for which Defendant was obligated to use force in

effecting an arrest. Because of Plaintiff’s malfeasance, he is currently incarcerated

where he will remain for the foreseeable future. Any notion that this proceeding has

implications beyond the present case is wholly without merit. Thus, Defendant believes



                                                 5
    Case 2:18-cv-01177 Document 83 Filed 09/06/19 Page 6 of 7 PageID #: 986



that this case is ripe for summary judgment and that no additional discovery will change

the facts.

       WHEREFORE, for the forgoing reasons, Defendant respectfully requests that

this Court strike Plaintiff’s pleading regarding Defendant’s military service and deny

Plaintiff’s Motion to Stay.    Defendant further requests that this Court grant him his

costs and fees in responding to Plaintiff’s Motion.


                                          NATHAN SCOTT STEPP
                                          By Counsel,



                                          /s/ W. Austin Smith______________
                                          Wendy E. Greve, Esq., WVSB #11045
                                          W. Austin Smith, Esq. WVSB #13145

Pullin, Fowler, Flanagan, Brown & Poe, PLLC
JamesMark Building
901 Quarrier Street
Charleston, West Virginia 25301
Telephone (304) 344-0100
Facsimile (304) 342-1545




                                             6
     Case 2:18-cv-01177 Document 83 Filed 09/06/19 Page 7 of 7 PageID #: 987



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON DIVISION

JOSHUA M. SETTLE,

       Plaintiff,

v.                                                    Civil Action No. 2:18-cv-01177
                                                      Judge John T. Copenhaver, Jr.

NATHAN SCOTT STEPP,
Individually as a member of the
West Virginia State Police,

       Defendant.

                              CERTIFICATE OF SERVICE

         The undersigned counsel for Defendant, Nathan Scott Stepp, individually and as a
member of the West Virginia State Police, does hereby certify that on this 6th day of
September 2019, the foregoing Defendant’s Response to Plaintiff’s Emergency to
Stay Discovery and Trial was served upon counsel of record by utilizing the CM/ECF
filing system.

                                 Eric J. Buckner, Esq.
                               Russell A. Williams, Esq.
                    KATZ, KANTOR, STONESTREET & BUCKNER, PLLC
                               112 Capitol St., Suite 100
                                Charleston, WV 25301


                                         /s/ W. Austin Smith_________________
                                         Wendy E. Greve, Esq., WVSB #11045
                                         W. Austin Smith, Esq. WVSB #13145

Pullin, Fowler, Flanagan, Brown & Poe, PLLC
JamesMark Building
901 Quarrier Street
Charleston, West Virginia 25301
Telephone (304) 344-0100
Facsimile (304) 342-1545




                                           7
